Citation Nr: 1410408	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution and accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to December 1945.  The Veteran died in September 2010.  The appellant was granted substitution for all pending claims.  38 U.S.C.A. § 5121A (2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, FL.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the relevant appeal period prior to his death, the evidence does not show that it is at least as likely as not that the Veteran's service-connected disabilities did precluded him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities for substitution or accrued benefits purposes have not been met.  38 U.S.C.A. § 1110, 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letter dated in February 2013.  



The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board has determined that a VA examination is not needed because there were no allegations from the Veteran during his lifetime that he was unable to work due solely to service-connected disabilities and he is no longer available for examination.  Furthermore, the Board finds that the current allegations from the appellant do not support the need for a VA examination as they do not show that the Veteran was unable to work solely due to service-connected disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Consequently, no further notice or assistance to the Veteran or the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Total Disability Rating Based on Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No.2012-7164 (Fed. Cir. Oct. 29, 2013); Moore v. Nicholson, 21 Vet. App. 211 (2007).  

The appellant contends that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  At the time of the Veteran's death service connection was in effect for a left leg shrapnel wound, rated 30 percent; neuropathy of the left foot, rated 10 percent; right hip bursitis, rated 10 percent; left ankle tendonitis, rated 10 percent; and residual scar of the left ankle, rated 10 percent.  His overall combined disability rating at the time of his death was 70 percent.  Moreover, the service-connected disabilities associated with shrapnel wound of the left leg result from a common etiology or single accident and are considered one disability for TDIU purposes.  Therefore, the Veteran satisfied the percentage requirements for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(a) (2013).  

A claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The evidence of record demonstrates that the Veteran had a career as a fabric cutter, from which he retired in 1981.  He then returned to the same career field for an additional 15 years before retiring based on age and time in service in approximately 2001 or 2002.  

The Board finds that the medical evidence of record in the period under consideration does not show that it is at least as likely as not that the Veteran's service-connected disabilities made him unable to secure or follow substantially gainful occupation prior to his death.  The Veteran never claimed, nor does the evidence support a finding, that his service-connected disabilities affected his ability to work.  According to the record, the Veteran had a long career as a fabric cutter and retired due to age and length of service.  Additionally, he performed his activities of daily living, and participated in bowling.  While he was service-connected for lower extremity disabilities and, his disabilities were not shown to be of a nature that would prevent him from otherwise working a sedentary job.  The Veteran retired based on age and length of service.  The Board finds that it is not shown by the evidence of record that it is at least as likely as not that he was unable to maintain substantially gainful employment due to his service-connected disabilities prior to his death.  

Accordingly, the Board concludes that the preponderance of the evidence is against the appellant's claim for a total disability rating based on individual unemployability due to service-connected disabilities, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a total disability rating based on individual unemployability for substitution or accrued benefits purposes is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


